 


 HR 6874 ENR: To designate the facility of the United States Postal Service located at 156 Taunton Avenue in Seekonk, Massachusetts, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6874 
 
AN ACT 
To designate the facility of the United States Postal Service located at 156 Taunton Avenue in Seekonk, Massachusetts, as the Lance Corporal Eric Paul Valdepenas Post Office Building. 
 
 
1.Lance Corporal Eric Paul Valdepeñas Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 156 Taunton Avenue in Seekonk, Massachusetts, shall be known and designated as the Lance Corporal Eric Paul Valdepeñas Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Eric Paul Valdepeñas Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
